DETAILED ACTION
This action is in response to the Amendment dated 27 September 2021. Claims 1-6 have been canceled. Claims 7-14 are added. Claims 7-14 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, claims limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 13 objected to because of the following informalities: 
The penultimate limitation in the claim recites “execute waiting of the output information in information in a waiting state”. The term “information in” has been repeated twice which appears to be typo, and one of them should be removed.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over REIKO (WO2015072013A1) in view of MURLIDAR et al. (US20080077310A1).

As to claim 7, REIKO teaches an output processing device (See Fig. 1, Pg. 3, par. 4, configuration of an information display system; as taught by REIKO) comprising: a processor configured to: receive an output request (See Pg. 13, par. 1, wherein information that the driver does not want to overlook may be set by the driver himself using an input device; as taught by REIKO) including: (i) output information that is to be output from at least one of a plurality of output devices; and (ii) information on a priority for outputting the output information (See Pg. 13, par. 1, For example, if it is not desired to overlook the music information being played back, the priority of the information may be set to “high”; as taught by REIKO); set a threshold of the priority for each of the plurality of output devices; decide at least one output device as an output destination of the output information included in the output request, among the plurality of output devices, based on the set threshold (Pg. 13,  where priority is set at a plurality of levels such as “large” , “medium" , and “small". When the effective field of view of the driver is determined to be “small”, information of priority “large" and “medium" is displayed on the HUD 1 and information of priority “small” is displayed on the instrument panel display 2. Similarly, when the driver's effective field of view is determined to be “medium", information with priority “high" is displayed on the HUD 1 and information with priority “medium" and “small" is displayed on the instrument panel display 2. When it is determined that the driver's effective visual field is “ large", all information is displayed on the instrument panel display 2; as taught by REIKO); and execute, when the decided at least one output device is outputting another output information, an adjustment of whether to output the output information included in the received output request in an interrupted manner (See Fig. 15B, pg. 17, par. 1, wherein when the driving situation changes and the driver's effective field of view becomes “medium”, the display screen of the instrument panel display 2 has a lower position than the case where the effective field of view is “large”, then the high Part of the information displayed on the instrument panel display 2 is displayed on the HUD 1. In the case of FIG. 15B, the navigation information 2a is moved from the instrument panel display 2 to the HUD 1, and is displayed as the navigation information 1a on the HUD 1; as taught by REIKO). 
REIKO does not teach based on the priority included in the output request and a priority for outputting the another output information.
In similar field of endeavor, MURLIDAR teaches based on the priority included in the output request (See Par. 0048, wherein the subscriber may create a priority list of callers, whereby calls received from home or from family (i.e., spouse, parent, or child) are designated to take priority over other calls; as taught by MURLIDAR) and a priority for outputting the another output information (See Par. 0047, wherein the user may be able to set priority levels, such as, for example, indicating that calls received from home (or from any caller/object selected from a vehicle address book) have an increased priority level over other communications, such as navigational instructions; as taught by MURLIDAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the REIKO apparatus to include the teachings of MURLIDAR based on the priority included in the output request and a priority for outputting the another output 

As to claim 8, REIKO and MURLIDAR teach the limitations of claim 7. REIKO further teaches wherein the processor is further configured to execute, when the decided at least one output device includes two or more output devices, the adjustment on an output device with the priority that is higher, among the two or more output devices, more preferentially (See Fig. 15B, pg. 17, par. 1, wherein for example the navigation information 2a is moved from the instrument panel display 2 to the HUD 1, and is displayed as the navigation information 1a on the HUD 1; as taught by REIKO).

As to claim 9, REIKO and MURLIDAR teach the limitations of claim 8. REIKO further teaches wherein when the output device with the priority that is higher does not output the output information included in the output request in an interrupted manner as a result of the adjustment, the adjustment of whether to cause another of the two or more output devices to output the output information in an interrupted manner (See Figs. 5 and 9B, pg.11, par. 1, wherein for example the mail information 2c is continuously displayed on the instrument panel display 2 (described in step ST3 in FIG. 5), and the information that moves to the HUD 1 is determined in consideration of information visibility and design, or due to the descent of the instrument panel display 2; as taught by REIKO).

As to claim 12, REIKO teaches an output processing method comprising: receiving an output request (See Pg. 13, par. 1, wherein information that the driver does not want to overlook may be set by the driver himself using an input device; as taught by REIKO) including: (i) output information that is to be output from at least one of a plurality of output devices; and (ii) information on a priority for outputting the output information (See Pg. 13, par. 1, For example, if it is not desired to overlook the music information being played back, the priority of the information may be set to “high”; as taught by REIKO); setting a threshold of the priority for each of the plurality of output devices; deciding at least one output device as an output destination of the output information included in the output request, among the plurality of output devices, based on the set threshold (Pg. 13,  where priority is set at a plurality of levels such as “large” , “medium" , and “small". When the effective field of view of the driver is determined to be “small”, information of priority “large" and “medium" is displayed on the HUD 1 and information of priority “small” is displayed on the instrument panel display 2. Similarly, when the driver's effective field of view is determined to be “medium", information with priority “high" is displayed on the HUD 1 and information with priority “medium" and “small" is displayed on the instrument panel display 2. When it is determined that the driver's effective visual field is “ large", all information is displayed on the instrument panel display 2; as taught by REIKO); and executing, when the decided at least one output device is outputting another output information, an adjustment of whether to output the output information included in the received output request in an interrupted manner (See Fig. 15B, pg. 17, par. 1, wherein when the driving situation changes and the driver's effective field of view becomes “medium”, the display screen of the instrument panel display 2 has a lower position than the case where the effective field of view is “large”, then the high Part of the information displayed on the instrument panel display 2 is displayed on the HUD 1. In the case of FIG. 15B, the navigation information 2a is moved from the instrument panel display 2 to the HUD 1, and is displayed as the navigation information 1a on the HUD 1; as taught by REIKO). 
REIKO does not teach based on the priority included in the output request and a priority for outputting the another output information.
In similar field of endeavor, MURLIDAR teaches based on the priority included in the output request (See Par. 0048, wherein the subscriber may create a priority list of callers, whereby calls received from home or from family (i.e., spouse, parent, or child) are designated to take priority over other calls; as taught by MURLIDAR) and a priority for outputting the another output information (See Par. 0047, wherein the user may be able to set priority levels, such as, for example, indicating that calls received from home (or from any caller/object selected from a vehicle address book) have an increased priority level over other communications, such as navigational instructions; as taught by MURLIDAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the REIKO apparatus to include the teachings of MURLIDAR based on the priority included in the output request and a priority for outputting the another output information. Such a person would have been motivated to make this combination as vehicles are capable of communicating with one system at a given time. As such, other communications may be missed that are attempted while the vehicle communicates with that one system. Alternatively, ongoing communications (e.g., a phone call) may be interrupted by an incoming communication (e.g., navigation instructions). Such an interruption may cause a loss of information relating to the interrupted communication. Generally, the interrupted communication may be reinitiated, but not resumed, after completion of the interrupting communication. Reinitiating the interrupted communication may be time-consuming and/or inconvenient for a user. As such, it would be desirable to provide an improved 

As to claim 13, REIKO teaches an output processing device (See Fig. 1, Pg. 3, par. 4, configuration of an information display system; as taught by REIKO) comprising: a processor configured to: receive an output request (See Pg. 13, par. 1, wherein information that the driver does not want to overlook may be set by the driver himself using an input device; as taught by REIKO) including: (i) output information that is to be output from at least one of a plurality of output devices; and (ii) information on a priority for outputting the output information (See Pg. 13, par. 1, For example, if it is not desired to overlook the music information being played back, the priority of the information may be set to “high”; as taught by REIKO); set a threshold of the priority for each of the plurality of output devices; decide at least one output device as an output destination of the output information included in the output request, among the plurality of output devices, based on the set threshold (Pg. 13,  where priority is set at a plurality of levels such as “large” , “medium" , and “small". When the effective field of view of the driver is determined to be “small”, information of priority “large" and “medium" is displayed on the HUD 1 and information of priority “small” is displayed on the instrument panel display 2. Similarly, when the driver's effective field of view is determined to be “medium", information with priority “high" is displayed on the HUD 1 and information with priority “medium" and “small" is displayed on the instrument panel display 2. When it is determined that the driver's effective visual field is “ large", all information is displayed on the instrument panel display 2; as taught by REIKO); execute, when the decided at least one output device is outputting another output information, a first adjustment of whether to output the output information included in the received output request in an interrupted manner, based on the priority (See Fig. 15B, pg. 17, par. 1, wherein when the driving situation changes and the driver's effective field of view becomes “medium”, the display screen of the instrument panel display 2 has a lower position than the case where the effective field of view is “large”, then the high Part of the information displayed on the instrument panel display 2 is displayed on the HUD 1. In the case of FIG. 15B, the navigation information 2a is moved from the instrument panel display 2 to the HUD 1, and is displayed as the navigation information 1a on the HUD 1; as taught by REIKO). 
REIKO does not teach execute, when the priority for outputting the output information is lower than a priority for outputting the another output information, a second adjustment of whether to execute waiting of the output information in information in a waiting state based on the priority for outputting the output information and a priority for outputting the information in a waiting state; and execute, when the priority for outputting the output information is higher than the priority for outputting the information in a waiting state, waiting of the output information in the information in a waiting state in an interrupted manner.
In similar field of endeavor, MURLIDAR teaches execute, when the priority for outputting the output information is lower than a priority for outputting the another output information (See figs. 2-3, pars. 0046-0057, for example par. 0046, wherein the incoming emergency notification messages and/or incoming phone calls (e.g., a previously queued incoming call) may be assigned higher priorities than outbound phone calls; as taught by MURLIDAR), a second adjustment of whether to execute waiting of the output information in information in a waiting state (See figs. 2-3, par. 0053, wherein the  queue manager 60 may substantially or completely prevent a loss of status and/or information when an in-process, in-vehicle system 16 communication is temporarily queued to enable communication with an in-coming priority communication/signal; as taught by MURLIDAR) based on the priority for outputting the output information (See figs. 2-3, par. 0048, wherein the subscriber may create a priority list of callers, whereby calls received from home or from family (i.e., spouse, parent, or child) are designated to take priority over other calls; as taught by MURLIDAR) and a priority for See figs. 2-3, par. 0047, wherein the user may be able to set priority levels, such as, for example, indicating that calls received from home (or from any caller/object selected from a vehicle address book) have an increased priority level over other communications, such as navigational instructions; as taught by MURLIDAR); and execute, when the priority for outputting the output information is higher than the priority for outputting the information in a waiting state, waiting of the output information in the information in a waiting state in an interrupted manner (See figs. 2-3, par. 0050, wherein the lower priority signal(s) is designated the subordinate output and is sent to the queue manager 60 until completion of the priority output. Generally, the queue manager 60 maintains one or more of the subordinate outputs in a queue. If the queue manager 60 is holding two or more subordinate outputs, the outputs are organized according to their priority level. Once the priority output is complete, the queue manager 60 transmits the next highest priority level subordinate output to the vehicle audio system; as taught by MURLIDAR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the REIKO device to include the teachings of MURLIDAR to execute, when the priority for outputting the output information is lower than a priority for outputting the another output information, a second adjustment of whether to execute waiting of the output information in information in a waiting state based on the priority for outputting the output information and a priority for outputting the information in a waiting state; and execute, when the priority for outputting the output information is higher than the priority for outputting the information in a waiting state, waiting of the output information in the information in a waiting state in an interrupted manner. Such a person would have been motivated to make this combination as vehicles are capable of communicating with one system at a given time. As such, other communications may be missed that are attempted while the vehicle communicates with that one system. Alternatively, ongoing communications (e.g., a phone call) may be interrupted by an incoming communication (e.g., navigation 

As to claim 14, REIKO and MURLIDAR teach the limitations of claim 13. REIKO further teaches wherein the output request further includes information on whether to execute waiting of the output information (See figs. 2-3, par. 0050, wherein the lower priority signal(s) is designated the subordinate output and is sent to the queue manager 60 until completion of the priority output; as taught by MURLIDAR) and the processor is further configured to execute the second adjustment when the information on whether to execute waiting of the output information includes information to execute waiting of the output information (See figs. 2-3, par. 0053, wherein the  queue manager 60 may substantially or completely prevent a loss of status and/or information when an in-process, in-vehicle system 16 communication is temporarily queued to enable communication with an in-coming priority communication/signal; as taught by MURLIDAR).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over REIKO (WO2015072013A1) in view of MURLIDAR et al. (US20080077310A1) and further view of ENDO (JP5712712B2).


As to claim 10, REIKO and MURLIDAR teach the limitations of claim 7. REIKO further teaches wherein the plurality of output devices are provided in a vehicle (See Fig. 15B, pg. 17, par. 1, wherein for example the navigation information 2a is moved from the instrument panel display 2 to the HUD 1, and is displayed as the navigation information 1a on the HUD 1; as taught by REIKO).
REIKO and MURLIDAR do not teach and the processor is further configured to set the threshold according to a margin degree of a driving operation performed by a driver of the vehicle.
In similar field of endeavor, ENDO teaches and the processor is further configured to set the threshold according to a margin degree of a driving operation performed by a driver of the vehicle (See Par. 0093, wherein for example when the vehicle is traveling in the living area of the driver according to the area information, the margin is incremented by a relatively large value, and when the vehicle is traveling outside the living area of the driver, the margin is decreased by a relatively large value. In addition, when the driver is a middle age group (for example, 35 to 50 years old), the margin is incremented, and the driver is a young age group (for example, 18 to 24 years old) or an elderly layer (for example, 65 years or older) If so, the margin is decremented; as taught by ENDO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the REIKO and MURLIDAR device to include the teachings of ENDO where the processor is further configured to set the threshold according to a margin degree of a driving operation performed by a driver of the vehicle. Such a person would have been motivated to make this combination as in order to solve the above-mentioned problems, although a plurality of functions provided to the vehicle should basically feel convenient for the driver, there are cases where depending on the driver's condition, they may seem unnecessary. It is an object of the present invention to provide an on-board function control device capable of effectively adjusting a plurality of functions provided to a vehicle (ENDO, par. 0007).

As to claim 11, REIKO and ENDO teach the limitations of claim 4. REIKO further teaches a determination unit that determines, based on a traveling state of the vehicle, whether or not to limit outputting from the output unit (See Pg. 12, par. 2, wherein for example the effective visual field determination part 51 determines a driver/operator's effective visual field according to the driving speed of a vehicle. In this way, it is possible to accurately determine the driver's effective visual field according to the actual driving situation specified based on the traveling speed of the vehicle; as taught by REIKO).
REIKO does not teach wherein when the determination unit determines to limit outputting from the output unit, the adjusting unit outputs, instead of the output information that is being output from the output unit, limit information that indicates information on limiting the outputting.
In similar field of endeavor, ENDO teaches wherein when the determination unit determines to limit outputting from the output unit, the adjusting unit outputs, instead of the output information that is being output from the output unit, limit information that indicates information on limiting the outputting (See par. 0116, wherein for example in the mode setting process, the message information is notified to the driver when the mode setting is switched from the normal mode to the limited mode; as taught by ENDO).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the REIKO apparatus to include the teachings of ENDO wherein when the determination unit determines to limit outputting from the output unit, the adjusting unit outputs, instead of the output information that is being output from the output unit, limit information that indicates information on limiting the outputting. Such a person would have been motivated to make this combination as in order to solve the above-mentioned problems, although a plurality of functions provided to the vehicle should basically feel convenient for the driver, there are cases where depending on the driver's condition, they may seem unnecessary. It is an object of the present invention .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20170043664A1
2016-08-12
Video display on windshield and windows in autonomous cars
US20100182140A1
2008-06-06
On-vehicle information providing device
US20130031287A1
2012-05-17
Interrupt control apparatus and interrupt control method
US20160328272A1
2014-12-31
Vehicle with multiple user interface operating domains


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174